ORDER

PER CURIAM.
The Missouri Property and Casualty Insurance Guaranty Association (“MIGA”) appeals from the judgment of the trial court granting the motion of Nancy Foster (“mother”) to enforce a settlement agreement between Dr. Daniel Semenoff (“Dr.Semenoff”), MIGA, mother and Anais Corathel Winkler (“Winkler”), daughter of mother, on the claims of Winkler and mother (“plaintiffs”) for medical malpractice by Dr. Semenoff. MIGA contends that Robert Seibel (“Seibel”), the attorney MIGA retained to represent Dr. Semenoff, lacked the authority to agree to the settlement.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).